32 F.3d 571
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.Carl Edward LONG, Appellant.
No. 94-1610.
United States Court of Appeals,Eighth Circuit.
Submitted:  July 25, 1994.Filed:  August 1, 1994.

Before FAGG, WOLLMAN, and BEAM, Circuit Judges.
PER CURIAM.


1
Carl Edward Long appeals the sentence imposed by the district court under the sentencing guidelines.  Long contends the district court improperly ordered restitution for the amounts attributable to the fraudulent scheme alleged in the indictment instead of limiting restitution to the amount involved in the count of conviction.  Long's contention, however, is foreclosed by this court's contrary holding in  United States v. Welsand, 23 F.3d 205, 207 (8th Cir. 1994).  We thus affirm the district court.  See 8th Cir.  R. 47B.